Regarding the 103 rejection, Applicant argues that the Examiner has failed to indicate why one would choose to modify human progranulin to arrive at the instant variants. This is not persuasive because a strict teaching, suggestion, or motivation is not required; see the decision in KSR and MPEP 2143. The rejection clearly articulates that modification to the three C-terminal residues is predictable: so long as the leucine is preserved, sortilin binding will be preserved, which is a conclusion also supported by Applicant's evidence. Examiner also presented evidence that these three residues are altered in homologs of the human protein and include the claimed trimers, adding further evidence that each element was known and each element was predictable.
Where surprising results become a factor is not in the claimed peptide, but in how the claimed peptide might be expressed in CHO cells (a method of production). In other words, it is unsurprising that the claimed peptides maintain sortilin binding, but surprising that--during the manufacturing stage of expression in CHO cells--CHO cells will clip this trimer in some but not all variants.
As noted by Applicant, discovery of a previously unknown problem contributes to nonobviousness; however, discovery of such a problem does not control obviousness (MPEP 2145). Applicant is seeking to exclude others from possession of the claimed peptides, even if those peptides are produced in other cells lines or in a manner which fully avoids Applicant's problem of expression in CHO cells. Surprising results must be commensurate with what is claimed. Applicant argues the facts in Omeprazole, but the Examiner views those facts as supporting the requirement that expression in CHO cells is required to be claimed. In Omeprazole, coated omeprazole tablets were known, as were secondary subcoatings. However, since the interaction between the prior art coating and omeprazole causing degradation was unknown, the composition was deemed non-obvious. The analogous interaction here is the composition and expression in CHO cells, where the interaction was unknown. In Omeprazole, combining the prior art elements would have run afoul of a previously unknown technical hurdle, necessitating the selection of the subcoating, since the previous coating/drug created a problem. In the 
However, where the instant claims diverge is that the claims are a combination of a known progranulin sequence (human, SEQ ID NO: 2) and known modifications to the C-terminus, either because a sortilin binding homolog exists or because the "rules" for such modification were known. The progranulin itself did not have an underlying problem nor would combining it with the known prior art modifications generate any such problem. The surprising results rests in a combination of the variant and expression in CHO cells, not in combining a known progranulin sequence with modifications known to preserve the sortilin binding functions. There is no "advantage" to the instant variants when being used as a treatment (claim 34) or when producing the variant by a means other than expression in CHO cells. It is the Examiner's conclusion that the facts are sufficiently different from Omeprazole that the obviousness conclusion may properly be maintained.
Further, in MPEP 2143 regarding Omeprazole, the MPEP notes that the conclusion "is not the same as combining known prior art elements A and B when each would have been expected to contribute its own known properties to the final product". Such is the case, where the modifications can be viewed as combining SEQ ID NO:2 with the sortilin binding domain (c-terminal trimer) of "element B", the other proteins or as explicitly suggested in the prior art.
Applicant argues Liu relates "primarily to ND7/Pcgin", which is a fragment of PGRN and so should be discounted. Liu teaches all of SEQ ID NO: 2 as articulated in the rejection and prior art is available for all that it teaches.
Applicant argues that Liu teaches production in 293T cells and so would not have recognized nor suggested cleavage of the peptides in CHO cells was a problem to be solved. Examiner agrees, prompting the suggestion to change the claims to a method of producing in CHO cells. However, the Examiner disagrees that others should be prevented from making the instant variants in, e.g., 293T cells, which have no problems when using Applicant's claimed variants.
Applicant argues Liu provides no reason to modify the three C-terminal residues. The rejection is based on multiple references and one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In arguing NCBI ‘427.1, Applicant again rests the arguments on “no motivation to modify”; however, as noted above, an explicit motivation is not required for a conclusion of obviousness. Applicant also argues that Liu is restricted to modifications of ND7/Pcgin, which is not 90% identical to SEQ ID NO: 2; however, as above, Liu also teaches SEQ ID NO: 2.
In arguing Uniprot AMW7 and Zheng, Applicant again reiterates a lack of “motivation” or a “teaching or suggestion”, which is not the sole consideration under an obviousness analysis. Applicant argues that Zheng teaches the last three amino acids may be removed in order to “bypass sortilin mediated regulation of progranulin trafficking and lysosomal degradation”. It is the Examiner’s understanding that Applicant is arguing Zheng “teaches away” (“describes the opposite”) from modifying these residues. This is not persuasive. A true “teaching away" from a concept must be explicit, not just an otherwise general suggestion. Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). It is the case that Zheng might be proposing an alternative; however, teaching that deletion of these residues will increase brain levels of the protein clearly indicates that the protein arrives in the brain even with these residues: a teaching that deletion might be better than modification is not a criticism, discrediting, or discouragement from modification, only the provision of an alternative.  Further, Zheng immediately follows up with “However, it is still not clear whether the progranulin-sortilin interaction also plays a role in progranulin signaling. Future studies are required to determine whether sortilin mediates the reported effects of progranulin on neuronal survival and inflammation. We have also found that the C-terminal carboxylate of progranulin in crucial in mediating the interaction between progranulin and sortilin”. Thus, while brain levels might be increased, Zheng in unclear whether the therapeutic effects would be maintained, providing motivation to not delete these residues.
Applicant argues that the protein of UniProt AMW7 is uncharacterized and only shares 36.3% identity to human SEQ ID NO: 2. However, there is no evidence of unpredictability in such proteins and 
Applicant argues that Liu references primate or mammalian progranulin sequence sources, none of which contain the claimed trimers. However, the rejection also articulated that PLL is a mouse (mammal) sequence and Liu teaches conservative mutations lead to less change in structure/function. The L->I change from PLL to PIL follows the known rules for changing this trimer as well as doing so via a conservative mutation in a mammalian sortilin binding sequence.
The remaining arguments to the 103 rejections are along the same lines and not persuasive for essentially the same reasons.
Regarding the double patenting rejections, Applicant argues that the Examiner incorrectly characterizes the claims as relating to “anti-transferrin antibodies”. It is unclear why Applicant views this as incorrect, as claim 1 of ‘837 requires “a second Fc polypeptide comprising a sequence having at least 90% identity to SEQ ID NO: 151 that is capable of specifically binding to a transferrin receptor”, i.e., an anti-transferrin antibody. The rejection articulates why substituting the IDS therapeutic would have been an obvious variation and Applicant does not argue this point, merely noting that since the reference claims include IDS, none of the cited art overcomes that deficiency. Such an argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out a deficiency in the rejection itself.
Applicant’s argument against the second double patenting rejection is essentially the same: that the reference claims are to TfR constructs and not a modified Fc dimer, despite the reference claims (Chen) being discussed including the Fc sequences, sequences which are only 90% identical to a reference sequence, and specifically claiming amino acid changes. A mere assertion that the patent is “not relevant” does not undermine any of the articulated reasoning in the rejection itself.

/Adam Weidner/             Primary Examiner, Art Unit 1649